DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 11/03/2021 has been entered. Claims 1-3 remain pending in the current application. The amendment overcomes each and every objection included in the Non-Final Rejection dated 08/03/2021.

Claim Objections
Claims 1-3 are objected to because of the following informalities:
Claims 1-3 include “the reel seat frame having opposed first and second longitudinal cutouts positioned between a first end of the reel seat frame and a second end of the reel seat frame, the first longitudinal cutout being configured to receive the opposed sections of the reel base opposed longitudinal sections,” which should be replaced with “the reel seat frame having opposing first and second longitudinal cutouts positioned between a first end of the reel seat frame and a second end of the reel seat frame, the first longitudinal cutout being configured to receive the opposing sections of the reel base that opposes the longitudinal sections” or the like in order to maintain grammatical consistency within the claims.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-3, each of these claims has an instance of “a locking nut” followed by an instance of “a single locking nut” within each of their last five lines. It is unclear whether “a single locking nut” refers to the first instance of “a locking nut”, or whether “a single locking nut” refers to another locking nut that is different from the first instance of “a locking nut”.
	For this instant rejection, “a single locking nut” will be interpreted as “the locking nut” (see locking nut 108 in the instant application’s drawings and specification).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2017/0112113 A1) in view of Nakayama (US 4,821,447 A).
	Regarding claim 1, Huang discloses a modular fishing reel assembly (abstract), comprising:
a longitudinal body (figure 1, handle shaft 25) defining an axial bore (figure 3; the exploded view shows shaft 25 defining an axial bore that can be encompassed by rear grip 30) at least partially therethrough (figures 1 and 3), the longitudinal body having an outer surface with at least one longitudinal scallop section (figure 1, rear grip 30) formed in the outer surface (figure 1); 
a reel (figure 1, reel 7) having a spool section (figure 1) configured to control a volume of fishing line (figure 1), the reel having a reel base (figure 1, reel 7 has a base that attaches to reel seat 5); 
a reel seat frame (figures 1 and 3, reel seat 5) extending substantially around a portion of the longitudinal body (figures 1 and 6) and having a coaxial center substantially the same as the axial bore (figures 1, 3, and 6), the reel seat frame having a first end and a reel seat frame second end (figure 3; the reel seat 5 has two ends); and
a locking nut (figure 3, brake 35b) configured to threadedly engage a first end of the reel seat frame (figure 3), the locking nut being configured to selectively tighten the reel base within a 
wherein the modular fishing reel assembly may be positioned at substantially any location along the longitudinal body (paragraphs 0145, 0153, and 0173, “For example, the threading may be spaced further in such situation to reduce the sensitivity of adjusting the alignment brakes. In some embodiments, a user may be able to adjust the length of the handle assembly during alignment of the reel seat with one of the grip portions… Thus, in some embodiments, the handle assembly may be shortened or lengthened by adjusting the portion of the grip that is covered by the gap in the alignment brake. In some embodiments, a user may move the alignment brake, and therefore the reel seat, further from a grip by moving the alignment brake off of the grip and leaving a gap between the grip and the alignment brake.”; “Beginning in block 410, an alignment brake is screwed onto a threaded region of the main shaft. The alignment brake will be used to set the stop location for the reel seat as it is screwed onto the main shaft.”; “In some embodiments, a gripping member 1018 is deposited onto the reel seat 1012 in the desired locations.”) and may be locked in place with the locking nut (figure 3; paragraph 0119, “In some embodiments, the fishing rod includes an alignment brake 35B used to align the reel seat 5 with the handle component 9.”).

	The embodiment of Huang illustrated in figures 1-7 does not appear to specifically disclose 
the reel seat frame having opposing first and second longitudinal cutouts positioned between a first end of the reel seat frame and a second end of the reel seat frame, the first longitudinal cutout being configured to receive the opposing sections of the reel base that opposes the longitudinal sections;
an inner surface of the reel seat frame forming a receiving section at substantially the second end of the reel seat frame;
a sliding locking hood extending over and slidably in communication with the first end of the reel seat frame; 
the locking hood having an inner surface; and 
a portion of the inner surface forming an increasing restriction section.

The embodiment of Huang illustrated in figure 28 teaches: 
a reel seat frame (figure 28, main portion 1016) having opposing first and second longitudinal cutouts (figure 28 shows a reel inserted into cutouts; and figure 33 shows cutout sleeve 1034 and cavity 1036 being first and second longitudinal cutouts) positioned between a first end of the reel seat frame and a second end of the reel seat frame (figure 28 and figure 33), the first longitudinal cutout being configured to receive opposing sections of a reel base that opposes the longitudinal sections (figure 28, showing a reel having a reel base that is inserted into portion 1016); and
an inner surface of the reel seat frame forming a receiving section at substantially the second end of the reel seat frame (figures 28 and 33).

	Nakayama teaches: 
a sliding locking hood (figure 1, movable hood 7; column 4, lines 3-8, “Screw threads 5 are formed in the thickened portion 4a throughout the entire axial length thereof for the screw engagement with two ring-shaped nut-like members 9 and 10 for securing two movable hoods 6 and 7, respectively.”) extending over and slidably in communication with a first end of a reel seat frame (figures 1 and 2 show movable hood 7 extending over a reel seat with a leg portion 11 of a reel engaging the reel seat), the locking hood 7 having an inner surface (figure 2), with a portion of the inner surface forming an increasing restriction section (figures 1 and 2, the movable hood 7 

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Huang illustrated in figures 1-7 and include the reel seat frame having opposed first and second longitudinal cutouts positioned between a first end of the reel seat frame and a second end of the reel seat frame, the first longitudinal cutout being configured to receive the opposed sections of the reel base opposed longitudinal sections, an inner surface of the reel seat frame forming a receiving section at substantially the second end of the reel seat frame, and a sliding locking hood extending over and slidably in communication with the first end of the reel seat frame, the locking hood having an inner surface, a portion of the inner surface forming an increasing restriction section, as taught by the embodiment of Huang illustrated in figure 28 and Nakayama, in order to secure one end of a fishing reel in position (e.g., Huang, paragraph 0170, “In some embodiments, at least one of the insert portions is adjustable to secure the fishing reel in position. In some embodiments, an insert portion may comprise a cutout sleeve, an adjustable sleeve, a clamp, or another mechanism to secure one end of a fishing reel in position.”) and to permit axial movement of a reel (Nakayama, column 4, lines 8-20, “The nut-like members 9 and 10 are mounted on the thickened portion 4a of the rod 1 and provided with threaded inner surfaces which are engageable with the threads 5 so as to be movable forwardly or backwardly in the axial direction on the rod 1.”).

Regarding claim 2, Huang discloses a modular fishing rod and reel assembly (abstract), comprising: 
a fishing rod section (figure 1, fishing pole 15); 
a handle section connected with the rod section (figure 3, the remaining components between grips 20 and 30 are, together, the handle section); 
a longitudinal body (figure 1, handle shaft 25) connected with the handle section (figures 1 and 3), the longitudinal body defining an axial bore at least partially therethrough (figure 3), the longitudinal body having an outer surface with at least one longitudinal scallop section (figure 3, rear grip 30) formed in the outer surface; 
a reel (figure 1, reel 7) having a spool section (figure 1) configured to control a volume of fishing line (figure 1), the reel having a reel base (figure 1, reel 7 has a base that attaches to reel seat 5); 
a reel seat frame (figures 1 and 3, reel seat 5) extending substantially around a portion of the longitudinal body (figures 1 and 6) and having a coaxial center substantially the same as the axial bore (figures 1, 3, and 6), the reel seat frame having a first end and a reel seat frame second end (figure 3 shows reel seat 5 have two ends); and 
a locking nut (figure 3, brake 35b) configured to threadedly engage a first end of the reel seat frame (figure 3), the locking nut being configured to selectively tighten the reel base within a sliding locking hood (figure 3 shows how brake 35b, with its threaded hole, is capable of engaging with a locking hood’s hole), the reel seat frame, and the body into a substantially rigid structure (figures 1, 3, 5, and 6),
wherein the modular fishing reel assembly may be positioned at substantially any location along the longitudinal body (paragraphs 0145, 0153, and 0173) and may be locked in place with the locking nut (figure 3; paragraph 0119).

	The embodiment of Huang illustrated in figures 1-7 does not appear to specifically disclose: 
the reel seat frame having opposing first and second longitudinal cutouts positioned between a first end of the reel seat frame and a second end of the reel seat frame, the first longitudinal cutout being configured to receive the opposing sections of the reel base that oppose the longitudinal sections; 
an inner surface of the reel seat frame forming a receiving section at substantially the second end of the reel seat frame; and
a sliding locking hood extending over and slidably in communication with the first end of the reel seat frame, the locking hood having an inner surface, a portion of the inner surface forming an increasing restriction section.

	The embodiment of Huang illustrated in figure 28 teaches: 
a reel seat frame (figure 28, main portion 1016) having opposing first and second longitudinal cutouts (figure 28 shows a reel inserted into cutouts; and figure 33 shows cutout sleeve 1034 and cavity 1036 being first and second longitudinal cutouts) positioned between a first end of the reel seat frame and a second end of the reel seat frame 1016 (figure 28 and figure 33), the first longitudinal cutout being configured to receive the opposing sections of a reel base (figure 28, showing a reel having a reel base that is inserted into portion 1016) that oppose the longitudinal sections (figure 28); and
an inner surface of the reel seat frame forming a receiving section at substantially the second end of the reel seat frame (figures 28 and 33).

	Nakayama teaches: 
a sliding locking hood (figure 1, movable hood 7; column 4, lines 3-8) extending over and slidably in communication with a first end of a reel seat frame (figures 1 and 2 show movable hood 7 extending over a reel seat with a leg portion 11 of a reel engaging the reel seat), the locking hood having an inner surface (figure 2), a portion of the inner surface forming an increasing restriction section (figures 1 and 2, the movable hood 7 creates restriction of movement by having a tapered thickness that can frictionally engage the leg portion 11 of a reel).


	Regarding claim 3, Huang discloses a method for varying the balance point on a fishing rod, the method comprising: 
providing a fishing rod having a handle (figure 1, fishing pole 15); 
providing a longitudinal body (figure 1, handle shaft 25) connected with the handle (figure 1), the longitudinal body defining an axial bore at least partially therethrough (figures 1 and 3), the longitudinal body having an outer surface with at least one longitudinal scallop section formed in the outer surface (figure 1, rear grip 30); 
providing a reel having a spool section (figure 1) configured to control a volume of fishing line (figure 1), the reel having a reel base (figure 1, reel 7 has a base that attaches to reel seat 5); 
providing a reel seat frame (figures 1 and 3, reel seat 5) extending substantially around a portion of the longitudinal body (figures 1 and 6) and having a coaxial center substantially the same as the axial bore (figures 1, 3, and 6), the reel seat frame having a first end and a reel seat frame second end (figure 3; the reel seat 5 has two ends); and 
providing a locking nut 35b (figure 3, brake 35b) configured to threadedly engage a first end of the reel seat frame 5 (figure 3), the locking nut 35b being configured to selectively tighten the reel base within a sliding locking hood (figure 3 shows how brake 35b, with its threaded hole, is capable of engaging with a locking hood’s hole), the reel seat frame 5, and the body 25 into a substantially rigid structure at substantially any location along the body (figures 1, 3, 5, and 6).

The embodiment of Huang illustrated in figures 1-7 does not appear to specifically disclose: 
the reel seat frame having opposing first and second longitudinal cutouts positioned between a first end of the reel seat frame and a second end of the reel seat frame, the first longitudinal cutout being configured to receive the opposing sections of the reel base that opposes the longitudinal sections; 
an inner surface of the reel seat frame forming a receiving section at substantially the second end of the reel seat frame; and 
providing a sliding locking hood extending over and slidably in communication with the first end of the reel seat frame, the locking hood having an inner surface, a portion of the inner surface forming an increasing restriction section.

The embodiment of Huang illustrated in figure 28 teaches: 
a reel seat frame (figure 28, main portion 1016) having opposing first and second longitudinal cutouts (figure 28 shows a reel inserted into cutouts; and figure 33 shows cutout sleeve 1034 and cavity 1036 being first and second longitudinal cutouts) positioned between a first end of the reel seat frame and a second end of the reel seat frame (figure 28 and figure 33), the first longitudinal cutout being configured to receive the opposing sections of a reel base (figure 28, showing a reel having a reel base that is inserted into portion 1016) that opposes the longitudinal sections (figure 

Nakayama teaches: 
providing a sliding locking hood (figure 1, movable hood 7; column 4, lines 3-8) extending over and slidably in communication with a first end of a reel seat frame (figures 1 and 2 show movable hood 7 extending over a reel seat with a leg portion 11 of a reel engaging the reel seat), the locking hood 7 having an inner surface (figure 2), a portion of the inner surface forming an increasing restriction section (figures 1 and 2, the movable hood 7 creates restriction of movement by having a tapered thickness that can frictionally engage the leg portion 11 of a reel).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Huang illustrated in figures 1-7 and include the reel seat frame having opposed first and second longitudinal cutouts positioned between a first end of the reel seat frame and a second end of the reel seat frame, the first longitudinal cutout being configured to receive the opposed sections of the reel base opposed longitudinal sections, an inner surface of the reel seat frame forming a receiving section at substantially the second end of the reel seat frame, and providing a sliding locking hood extending over and slidably in communication with the first end of the reel seat frame, the locking hood having an inner surface, a portion of the inner surface forming an increasing restriction section, as taught by the embodiment of Huang illustrated in figure 28 and Nakayama, in order to secure one end of a fishing reel in position (e.g., Huang, paragraph 0170) and to permit axial movement of a reel (Nakayama, column 4, lines 8-20).



Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Huang fails to teach, disclose, or suggest any reel seat frame, let alone any form of a sliding locking hood (Remarks, pg. 7), the Examiner notes that Huang teaches a modular fishing pole with a variety of adjusting mechanisms (e.g., paragraph 0045, “In some embodiments, the method can further include the step of adjusting the first alignment brake to control the position of the first section of the fishing pole relative to the position of the reel seat,” and paragraph 0109, “The brakes may be adjusted forward or backward along the threading to stop the reel seat in alignment with the other components.”), with Huang thereby disclosing a reel position that can be adjusted accordingly. This renders Huang as a reference that teaches a reel position that is not always in a fixed position. Huang, overall, does not teach away from adjusting a reel position along a fishing rod, and instead teaches adjusting mechanisms that do not necessitate the reel position to be fixed on a fishing pole.
In response to Applicant’s argument that Huang and Nakayama fail to disclose the limitations of the amended claims (Remarks, pgs. 7-8), the Examiner notes that Huang does indeed disclose structures that are comparable to the reel seat frame of the instant application (see the instant rejection’s 103 rejections above). 
Moreover, in response to the particular argument of Nakayama not being able to be combined with Huang due to Nakayama’s rod allegedly not being able to selectively position a rod via a single locking nut (Remarks, pg. 8), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the features of the locking nut are being .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647